Honorable Mahlon L. Walters,   Opinion WW-450.
County Attorney,
Marion County,                 Re:   Jurisdiction of the County
Jefferson, Texas                     Court of Marion County,

Dear Mr. Walters:

          We have received your letter of May 22, in which
you request our opinion as to the jurisdiction of the County
Court of Marion County. The statutes you have cited in your
request concern legislative alteration of only the general
civil and the criminal jurisdiction of the County Court of
Marion County. Therefore, we shall limit this opinion to
these two areas.

          Section 16 of Article V, Constitution of Texas,
establishes the general jurisdiction of county courts in
Texas. However, of equal stature is Section 22 of Article V,
Constitution of Texas, which reads as follows:

                "The Legislature shall have power, by
     local or general law, to increase, diminish or
     change the civil and criminal jurisdiction of
     County Cour?Z; and in cases of any such change
     of jurisdiction, the Legislature shall also
     conform the jurisdiction of the other courts to
     such change."   (Emphasis added)

          It has long been the holding of our courts that
the Legislature, under authority of Section 22, may alter,
change or diminish the civil or criminal jurisdiction of
county courts.
              11. . . The Legislature has the power to
    increase, diminish, or change the appellate, as
    well as the original, jurisdiction of county courts
    in civil and criminal matters. . . ." Kubish et al.
    v. State, 84 S.W.2d 480.
Honorable Mahlon L. Walters, Page 2 (WW-450).


               1,
                      The plea would have been a good
     one but for'tie'fact that the act of May 27, A.D.
     1879 (Gen. Laws, 16th Leg., p. 68), changed the
     jurisdiction of the County Court of Nacogdoches,
     and those of other counties therein. .   Authority
     to oass this law is derived from sec. 26 of Art. V
     of the Constitution, . . ," John Mora v. State,
     9 Tex. App. 406.

                "This case being a misdemeanor over which,
     under the Constitution the county and justices'
     court have concurrent jurisdiction, exclusive of the
     district courts, the conviction cannot be sustained
     unless jurisdiction had been conferred upon the
     district court of Atascosa countv under Article 5.
     section 22, of the Constitution."   Chapman v. State,
     16 Tex.' App. 76 (1884).

Also, see King v. State, 255 S.W.2d 879, wherein an Act of the
52nd Legislature removing the jurisdiction of the county court
of Eastland County, except to the receipt and entering of pleas
of guilty in misdemeanor eases, was upheld.

          We must look to the Acts of the Legislature,to de-
termine if the jurisdiction of the County Court of Marion County
was increased, changed or diminished, pursuant to such consti-
tutional provision.

          House Bill 513, Acts 25th Legislature, Regular Session,
1897, Chapter 26, page 38, reads in part as follows:

               "Section 1. Be it enacted by the Legis-
    lature of the Stat.e of Texas: That the County Court
    of Marion County, Texas, shall have and exercise
    the general jurisdiction of probate courts, shall
    probate wills, appoint guardians of minors, idiots,
    lunatics, persons non compos mentis, and common
    drunkards, including the partition, settlement and
    distribution of estates of deceased persons, and to
    apprentice minors as prescribed by law, and to issue
    all writs necessary to the enforcement of its juris-
    diction, and to punish contempts under such provi-
    ,sions asare or ma?? be nrovided by general law govern-
    ing County Courts throughout the State; but said
    County Court shall have no other jurisdiction,
    civil or criminal."   (Emphasis added)
Honorable Mahlon L. Walters, Page 3 (WW-450).



          Such statute also conforms the jurisdiction of the
District Court of said county to such change. By such Act, the
County Court retained jurisdiction over matters probate, to
issue certain writs, to punish contempts, and over certain other
specified matters, but the general civil and all criminal juris-
diction was divested from the County Court and reposed in the
District Court of Marion County, Texas.

          Subsequent thereto, by Article 1970-322, Vernon's
Annotated Civil Statutes (Acts 1939, 46th Legislature, page 194),
the Legislature increased the County Court's jurisdiction as
follows:

                "Section 1. In addition to the jurisdiction
     heretofore conferred by law upon the County Court of
     Marion County, Texas, and the County Judge of Marion
     County, Texas, the said County Court shall have the
     jurisdiction within Marion County of all criminal
     matters and causes of misdemeanors over which the
     District Court of Marion County, Texas, now has juris-
     diction, and the jurisdiction of said Courts over such
     matters shall be concurrent, provided that the juris-
     diction of the District Court of Marion County, Texas,
     shall be and remain as now fixed by law and in nowise
     affected by this Act; and provided further, that the
     jurisdiction hereby conferred upon the County Court
     of Marion County, Texas, shall extend to and only to
     those cases in which pleas of guilty are entered by the
     defendant in any cases of misdemeanor filed in said
     Court."

          By,such Act, the County Court's Criminal jurisdiction
was extended to only those cases in which pleas of guilty are
entered by the defendant in any cases of misdemeanor in said
court, and such jurisdiction was concurrent with that of the
District Court of Marion County, Texas.

          SuNequent  thereto, by Article 1970-322a (Acts 1947,
50th Legislature, page 214), the Legislature increased the
county court's jurisdiction as follows:

                "Section 1. In addition to the jurisdic-
     tion heretofore conferred by law upon the County
     Court of Marion County, Texas, and the County Judge
     of Marion County, Texas, the said County Court shall
     have exclusive jurisdiction within Marion County,
     Texas, for all of the criminal matters of the grade
     of misdemeanor over which the District Court of
     Marion County, Texas, now has jurisdiction. . . .'
                                                          .-   _




Honorable Mahlon L. Walters, Page 4 (W-450).



          By such Act, the County Court's criminal jurisdiction
was extended to all criminal matters of the grade of misdemeanor
and such jurisdiction was exclusive.

          The criminal jurisdiction of the County Court of Marion
County, Texas has been restored; but there is no Act of the Legis-
lature restoring the general civil jurisdiction of such court.

          Therefore, in our opinion, the County Court of Marion
County has jurisdiction in matters probate, to issue certain writs
necessary to the enforcement of its jurisdiction and to punish
contempts in the same manner as other county courts of the State;
it also has exclusive jurisdiction within Marion County for all
criminal matters of the grade of misdemeanor.  However, since the
general civil jurisdiction of the County Court of Marion County
was removed by the Legislature in 1897 and reposed in the District
Court of Marion County, until such time as the Legislature may
restore such jurisdictions, the County Court has no general civil
jurisdiction.

                               SUMMARY

               The County Court of Marion County has had
               its criminal jurisdiction restored, but
               there is no Act of the Legislature-restor-
               ing the general civil jurisdiction of this
               Court which had previously been removed.

                                 Yours very truly,

                                 WILL WILSON
                                 Attorney General of Texas

                                 Byd$ikdfidA&
                                       Tom I. McFarling
                                       Assistant
TIM:pf

APPROVED:

OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Morgan Nesbitt
J. Milton Richardson
J. Arthur Sandlin
Linward Shivers
REVIEWED FOR THE ATTORNEY GENERAL
By: W. V. Geppert